United States Court of Appeals
                      For the First Circuit


No. 14-1002

                          ALISON CIOFFI,

                      Plaintiff, Appellant,

                                v.

                    GILBERT ENTERPRISES, INC.
                      d/b/a CLUB FANTASIES,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]



                              Before

                  Torruella, Selya and Thompson,
                          Circuit Judges.



     Neil E. Roberts and Law Office of Neil E. Roberts on brief for
appellant.
     Timothy J. Duggan, Jodi E. Barrett, and Duggan, Gianacoplos &
Mahoney, LLC on brief for appellee.



                         October 8, 2014
               SELYA, Circuit Judge. This is a case where the plaintiff

attempts, in effect, to appeal from an order that the district

court never made.           Not surprisingly, her appeal goes nowhere.

               We start by rehearsing the bare facts and travel of the

case.       Plaintiff-appellant Alison Cioffi is an exotic dancer who

resides in Woburn, Massachusetts.                She applied for and accepted

employment with Club Fantasies (the Club), an adult entertainment

venue       (dysphemistically      called    a    "strip    club")   operated    in

Providence,          Rhode     Island,      by    defendant-appellee         Gilbert

Enterprises, Inc.            She performed at the Club without apparent

incident until mid-April, 2009.             She alleges that, on a date that

is in dispute,1 a fellow dancer assaulted her and inflicted severe

injuries.

               On April 19, 2012, the plaintiff sued the Club in a

Massachusetts state court.2 She alleged that her injuries resulted

from the Club's failure to furnish her with a safe and secure

workplace.

               The   Club    is   owned   and    operated   by   a   Rhode    Island

corporation.         Alleging diversity of citizenship and the existence


        1
       The plaintiff's complaint alleged that the assault occurred
on April 19, 2009. The Club asserts that the assault took place on
April 18, and the police report appears to confirm the Club's
assertion.   While this one-day discrepancy is relevant to the
Club's limitations defense, see text infra, we need not resolve it.
        2
       The plaintiff named her assailant as a codefendant. For
aught that appears, the assailant was never served. Consequently,
we treat the Club as the sole defendant.

                                          -2-
of a controversy in the requisite amount, the Club removed the

action to the United States District Court for the District of

Massachusetts. See 28 U.S.C. §§ 1332(a), 1441. In due course, the

Club moved to dismiss the action for, inter alia, improper venue

and want of in personam jurisdiction.                See Fed. R. Civ. P.

12(b)(2)-(3).     The plaintiff opposed the motion.         After briefing

and argument, the district court (Saylor, J.) concluded that the

Club had insufficient contacts with Massachusetts to warrant the

exercise of personal jurisdiction.          See Cioffi v. Gilbert Enters.,

Inc., 971 F. Supp. 2d 129, 138 (D. Mass. 2012) (order on motion to

dismiss).    Instead of dismissing the case Judge Saylor asked the

parties to brief the question of whether dismissal or transfer of

venue would be the more condign remedy.          See id.

            The   plaintiff   filed    a    motion   for   reconsideration,

beseeching the district court to rethink its conclusion on personal

jurisdiction or, in the alternative, to transfer the case. For its

part, the Club exhorted the district court to dismiss the suit

outright.   After mulling these importunings, Judge Saylor invoked

28 U.S.C. § 1406(a) and transferred the case to the District of

Rhode Island — a district in which the suit unarguably could have

been brought.3




     3
       The record is tenebrous as to why Judge Saylor invoked 28
U.S.C. § 1406(a) rather than 28 U.S.C. § 1404(a). Because neither
party pursues this question, we let it pass.

                                      -3-
            At this point, the plaintiff improvidently attempted to

appeal. Her notice of appeal, plainly interlocutory, was dismissed

for want of diligent prosecution after the plaintiff's counsel

failed to respond to our show-cause order questioning appellate

jurisdiction.    See Cioffi v. Gilbert Enters., Inc., No. 13-1184

(1st Cir. Apr. 3, 2013) (unpublished order); see also 1st Cir. R.

3.0(b).

            Once the case was docketed in the District of Rhode

Island, the Club again moved to dismiss.   Its motion posited that

the plaintiff's complaint failed to state a claim upon which relief

could be granted because suit had been commenced outside the

applicable limitations period.     See Fed. R. Civ. P. 12(b)(6).

Inexplicably, the plaintiff did not respond to this motion.   After

the time for filing an opposition expired, see D.R.I. R. 7(b), the

district court (McConnell, J.) summarily granted the motion and

dismissed the action.   This appeal followed.

            The plaintiff frames the issue on appeal as "whether

[she] set forth sufficient facts in her jurisdictional proffer to

establish . . . minimum contacts . . . over the [Club]" in

Massachusetts. Appellant's Br. at 2. By framing the issue in this

way, she attempts to challenge Judge Saylor's determination that

the Massachusetts district court lacked personal jurisdiction over

the Club.   But appellate courts do not review issues as such.   See

California v. Rooney, 483 U.S. 307, 311 (1987).    A district court


                                 -4-
speaks through orders and judgments, and only those decisions are

reviewable. See In re Shkolnikov, 470 F.3d 22, 24 (1st Cir. 2006);

Downey v. State Farm Fire & Cas. Co., 266 F.3d 675, 682 (7th Cir.

2001).       This is of decretory significance because Judge Saylor's

jurisdictional conclusion never ripened into an order of dismissal

but, rather, formed a part of his rationale for transferring the

action to Rhode Island under 28 U.S.C. § 1406(a).                See Cioffi v.

Gilbert Enters., Inc., 971 F. Supp. 2d 129, 138-39 (D. Mass. 2013)

(order denying reconsideration).

               A within-circuit transfer order under 28 U.S.C. § 1406(a)

is appealable after final judgment in the case.4           See, e.g., Dubin

v. United States, 380 F.2d 813, 814 (5th Cir. 1967); see also N.Y.

Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112

(2d Cir. 2010) (reviewing denial of transfer pursuant to 28 U.S.C.

§ 1404(a) after entry of final judgment); Cianbro Corp. v. Curran-

Lavoie, Inc., 814 F.2d 7, 11 (1st Cir. 1987) (reviewing, after

final       judgment,   separate   orders   transferring   and    refusing   to

transfer case).         Here, however, the plaintiff does not take aim at

the transfer order.          The statute on which the transfer order is

predicated provides: "The district court of a district in which is

filed a case laying venue in the wrong division or district shall


        4
       We limit this holding to transfers that take place within a
single circuit. This case does not present the complications posed
by out-of-circuit transfers. See Posnanski v. Gibney, 421 F.3d 977
(9th Cir. 2005); Reyes v. Supervisor of DEA, 834 F.2d 1093, 1095
(1st Cir. 1987).

                                      -5-
dismiss, or if it be in the interest of justice, transfer such case

to any district or division in which it could have been brought."

28 U.S.C. § 1406(a).     The plaintiff, though, has not argued that

the district court misapplied the statute.

            Moreover,   where   such    a    transfer   order     is   appealed,

appellate review is for abuse of discretion. See Cianbro, 814 F.2d

at 11.    Yet, the plaintiff has not argued that Judge Saylor abused

his discretion.      Nor has she tried to explain why the transfer

order runs counter to the interest of justice.               Indeed, she has

scarcely mentioned the subject of venue in her appellate brief.

            To be sure, the plaintiff could have appealed Judge

McConnell's order of dismissal.             See, e.g., Vega-Encarnación v.

Babilonia, 344 F.3d 37, 41 (1st Cir. 2003) (stating that "[i]f the

merits are at issue, the mere fact that a motion to dismiss is

unopposed does not relieve the district court of the obligation to

examine    the   complaint   itself    to    see   whether   it   is    formally

sufficient to state a claim"). That order, though, was premised on

the Club's unopposed motion, which contended that the plaintiff had

sued too late.     See R.I. Gen. Laws § 9-1-14(b) (limning three-year

limitations period for personal injury actions).                  But what the

plaintiff could have done and what she actually did are two

different things: she has not mounted any semblance of a challenge

to Judge McConnell's dismissal order.




                                      -6-
              The crux of the matter is that the plaintiff's briefing

all    but    ignores    both   section     1406(a)    and        the   statute    of

limitations.      Instead, she argues the case as if Judge Saylor had

dismissed her action on jurisdictional grounds.                    This sets up a

straw man — and the plaintiff's effort to reinvent the record will

not wash.

              The short of it is that there are only two appealable

orders here: Judge Saylor's transfer order and Judge McConnell's

dismissal order. To challenge either one, the plaintiff would have

to present, at a minimum, some developed argumentation addressed to

the relevant order.        See Casillas-Díaz v. Palau, 463 F.3d 77, 83

(1st   Cir.    2006)    (stating   that    litigants       have    an   "unflagging

obligation to spell out their contentions squarely and distinctly,

or else forever hold [their] peace" (internal quotation marks

omitted)); United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)

("It is not enough merely to mention a possible argument in the

most   skeletal    way,    leaving   the    court     to    do     counsel's      work

. . . ."); see also Shelby v. Superperformance Int'l, Inc., 435
F.3d 42, 45 (1st Cir. 2006) ("A party's failure to designate a

particular order for appeal ordinarily defeats a later attempt to

dispute that order in the court of appeals.").               When a party fails

to develop even a ghost of an argument as to why a particular order

is erroneous, any potential challenge to that order is ordinarily

deemed waived.     See Borges ex rel. S.M.B.W. v. Serrano-Isern, 605


                                      -7-
F.3d 1, 6 (1st Cir. 2010); Zannino, 895 F.2d at 17.            We have no

occasion to depart today from this prophylactic rule.

            We add a coda.       While we might have the authority to

stretch a point and read the plaintiff's frontal assault on the

district court's jurisdictional views as an indirect attack on the

transfer order, we are reluctant to do so.          After all, it is not

our place to do a party's homework for her.         An appellate court is

entitled to have litigants present arguments face up and squarely,

see Moses v. Mele, 711 F.3d 213, 217 (1st Cir. 2013), and the

plaintiff has not done so here.

            If more were needed — and we doubt that it is — we see no

injustice in holding the plaintiff to the easily satisfied standard

requiring   the    presentation    of   developed   argumentation.      The

plaintiff could have argued that the transfer order constituted an

abuse of discretion.         Instead, her notice of appeal expressly

disclaimed an intent to appeal the order to the extent it did

anything    more   than    reaffirm   Judge   Saylor's   conclusion   about

jurisdiction.

            In all events, showing an abuse of discretion would have

been a heavy lift.        Rhode Island is clearly the center of gravity

of this case: the Club is located in Rhode Island and its owner is

a Rhode Island corporation that does not operate elsewhere, the

plaintiff's employment was performed entirely in Rhode Island, the

alleged assault occurred there, and the parties agree that the


                                      -8-
substantive law of Rhode Island governs the putative cause of

action.     Given this landscape, there is at least a substantial

question as to whether a Massachusetts court could constitutionally

exercise in personam jurisdiction over the Club.      See generally

Hanson v. Denckla, 357 U.S. 235, 253 (1958) (discussing "purposeful

availment" requirement); Int'l Shoe Co. v. Washington, 326 U.S.
310, 316 (1945) (discussing "minimum contacts" requirement).     We

think this mise en scene makes it extremely difficult to say that

Judge Saylor abused his broad discretion in transferring the

action.

            Strategic choices have consequences.   Where, as here, a

party chooses to cast its lot with an argument that goes nowhere,

it is not the proper function of a reviewing court, through some

thaumaturgical feat of prestidigitation, to transmogrify that

argument into one that the party might more rewardingly have made.

            We need go no further. For the reasons elucidated above,

the judgment is



Affirmed.




                                 -9-